 Case 1:19-cv-00286-AJT-JFA Document 2 Filed 03/13/19 Page 1 of 2 PageID# 84



                         IN THE UNITED STATE DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   (Alexandria Division)

MONICA DRASOVEAN,                                   )
                                                    )
          Plaintiff,                                )
                                                    )
v.                                                  ) Case No. ________________
                                                    )
VIRGINIA BOARD OF EDUCATION, et al.,                )
                                                    )
          Defendants.                               )

                         MOTION TO DISMISS THE COMPLAINT

          COME NOW the defendants, Prince William County School Board, Steven Walts, Michelle

Roper, and David Cassady, Jr., by counsel, and moves to dismiss the Complaint pursuant to Fed. R.

Civ. P. 12(b)(6).

          Defendant relies upon the accompanying Memorandum in Support, filed simultaneously

herein.

                                     Respectfully submitted,


                                     PRINCE WILLIAM COUNTY SCHOOL BOARD
                                     STEVEN WALTS, MICHELLE ROPER, AND
                                     DAVID CASSADY, JR.

                                     By Counsel


            /s/
Julia B. Judkins, VSB No. 22597
Heather K. Bardot, VSB No. 37269
Nicole L. Antolic, VSB No. 93038
BANCROFT, McGAVIN, HORVATH & JUDKINS, P.C.
9990 Fairfax Boulevard, Suite 400
Fairfax, Virginia 22030
(703)385-1000 Telephone
(703)385-1555 Facsimile
jjudkins@bmhjlaw.com
Counsel for Defendants Prince William County School Board,
Steven Walts, Michelle Roper, and David Cassady, Jr.
 Case 1:19-cv-00286-AJT-JFA Document 2 Filed 03/13/19 Page 2 of 2 PageID# 85



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 13, 2019, I electronically filed the foregoing pleading with
the Clerk of Court using the CM/ECF system, which will then send a notification of such filing
(NEF) and delivered copies via fax and mail to the following:

                      Justin M. Reiner, Esquire, VSB No. 72251
                      Axelson, Williamowsky, Bender & Fishman, P.C.
                      1401 Rockville Pike, Suite 650
                      Rockville, MD 20852
                      301- 738-7679 (telephone)
                      jmr@awbflaw.com
                      Counsel for Plaintiff

and emailed and mailed, by first-class mail, postage prepaid, copy of this pleading to:

                      Carrie Nee, Senior Assistant Attorney General
                      Chief, Education Section
                      Office of Mark Herring Attorney General of Virginia
                      202 North Ninth Street
                      Richmond, Virginia 23219
                      cnee@oag.state.va.us
                      Counsel for Defendant Virginia Board of Education


                                                          /s/
                                             Julia B. Judkins, VSB No. 22597
                                             BANCROFT, McGAVIN, HORVATH
                                               & JUDKINS, P.C.
                                             9990 Fairfax Boulevard, Suite 400
                                             Fairfax, Virginia 22030
                                             (703) 385-1000 (Telephone)
                                             (703) 385-1555 (Facsimile)
                                             jjudkins@bmhjlaw.com
                                             Counsel for Defendants Prince William County
                                             School Board, Steven Walts, Michelle Roper, and
                                             David Cassady, Jr.




                                                 2
